Exhibit 10.3(b)(4)

 

BROWN SHOE COMPANY, INC.

INCENTIVE AND STOCK COMPENSATION PLAN OF 2011

PERFORMANCE AWARD AGREEMENT

 

THIS AWARD AGREEMENT, effective March 18, 2014, represents the grant of both
Performance Units ("Performance Units") and a Cash-Based Award ("Cash-Based
Award") (collectively, the "Award") by Brown Shoe Company, Inc. ("Company") to
the Participant named below, who has been selected by the Compensation Committee
of the Company's Board of Directors (the "Committee") to receive the Award with
respect to the Performance Periods set forth below under the Company’s Incentive
and Stock Compensation Plan of 2011 (the "Plan").  Subject to the key terms set
forth below and the attached General Terms and Conditions (dated as of March 14,
2013), all of which constitute part of this Agreement, this Award provides:

 

Participant:

 

Performance Award, being a combination of the

 

Number of Performance Units:

 

Form of Payment:  cash equivalent of the mark-to-market value of Company stock
upon payout

 

Amount of Cash-Based Award:  $

 

Form of Payment:  cash

 

Performance Cycle:  The Company’s Fiscal Years 2014 through 2016

 

Performance Periods:  Four distinct performance periods:  fiscal 2014, fiscal
2015, fiscal 2016 and the three-year period of fiscal 2014 - 2016 with
one-fourth of the target award allocated to each of fiscal 2014, fiscal 2015,
fiscal 2016 and the three-year period of fiscal 2014 - 2016

 

Performance:  As approved by the Committee

 

Minimum Performance Level:  As approved by the Committee

 

Maximum Award Value:  200% of Target Award

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the last date written below.

 

 

 

BROWN SHOE COMPANY, INC.

 

 

 

By:

 

 

 

Sarah E. Stephenson



--------------------------------------------------------------------------------

 

 

Vice President, Total Rewards

 

 

 

Date:

Accepted: ___________________

Participant Signature

Date: ______________________





--------------------------------------------------------------------------------

 

Brown Shoe Company, Inc.

 

PERFORMANCE AWARD 2014 to 2016

General Terms and Conditions (as of March 14, 2013)

 

 

The parties hereto agree as follows:

 

1.   Performance Period(s).  The Performance Period(s) shall be as specified on
the executed cover page of this Award.

 

2.   Value of Award.  The Award shall represent and have a Maximum Award Value
as specified on the executed cover page of this Award.

 

3.    Earning the Award; Certification of Performance and Percent Earned.  The
Award shall be “earned” following the end of the Performance Period, as of the
date the Committee shall determine and certify: (a) whether the Minimum
Performance Level (as set forth on Attachment A) has been satisfied; (b) and if
so, the percent of the Award that has been earned in accordance with the
Performance Payoff Profile (as set forth on Attachment A) (the “Percent
Earned”), but in no event  more than the Maximum Award Value; and provided that
the determinations pursuant to (a) and (b) shall be subject to the Committee’s
right to exercise its discretion to reduce the Company’s level of performance
based on the quality of earnings.  All calculations as to the Performance
Measures shall be subject to the Committee’s right, pursuant to Section 14.2 of
the Plan, to make adjustments for unusual or nonrecurring events. 

 

4.   Amount Payable and Payment of the Award. 

 

(a)   Unless this Award is sooner terminated in accordance with Section 5, an
earned Award (as provided in Section 3) shall be payable within sixty (60) days
following completion of the Performance Cycle.  Subject to Section 5(b) and in
accordance with Section 5(c), this Award shall not be payable and shall be
forfeited if Participant terminates employment with the Company prior to the
date that the Award payment is made to the Participant. 

 

(b)   The amount payable to the Participant shall be determined by multiplying
the Percent Earned by the Target Award specified on Attachment A, subject to the
Committee’s right to exercise discretion as provided in Section 3.

 

(c)   Unless otherwise specified on the executed cover page of this Award,
payment of the earned Performance Units shall be made in cash equivalent to the
Fair Market Value of a number of the Company’s Shares equal to the number of
Performance Units at time of payout, and payment of the earned Cash-Based Award
shall be made in cash. 

 

5.   Termination Provisions. 

 

(a)   If, pursuant to Section 3, the Committee certifies that the Minimum
Performance Level has not been achieved, this Award shall immediately terminate
and no longer be of any effect. 

 

(b)   If Participant’s employment is terminated during the Performance Period by
reason of death, Disability, Retirement or Early Retirement, the Committee, in
its sole discretion, shall determine whether the Participant (or Participant’s
beneficiary in the event of death) shall be eligible to receive any payment
under this Award.  If payment of this Award is approved by the Committee, such
payment shall be pro-rated based on the number of full months of continued
active employment by Participant during the Performance Cycle as a percent of
the total number of months in the Performance Cycle; the amount payable shall be
based on the Percent Earned; and payment shall be made pursuant to Section 4 at
the same time as payment of other awards for the same Performance Cycle are made
to other eligible participants who did not terminate employment during the
Performance Cycle.  Notwithstanding the foregoing, in the event of Participant’s
termination due to death or Disability, if approved by the Committee, such
pro-rated payment may be made prior to expiration of the Performance Cycle, with
calculation of and timing of the payment amount to be determined by the
Committee.

 

(c)   Except as provided in subsection 5(b), a Participant shall be eligible for
payment of the earned Award, as specified in Section 3, only if the Participant
remains continuously employed by the Company from the date of this Agreement,
through the end of the Performance Cycle and continuing thereafter until the
date the Awards is actually paid.

6.   Dividends.  The Participant shall have no right to any dividends that may
be paid with respect to Shares until any such shares are vested.

 

7.   Change in Control.  If a Participant is employed by the Company on the date
of a Change in Control, subject to Article 13 of the Plan, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchange, the
Award shall be deemed to have been fully earned for the entire Performance Cycle
and fully vested as of the effective date of the Change in Control; and based
upon an assumed achievement of all relevant targeted performance goals, the
Award shall be payable in the amounts or at the level provided by the
above-referenced provisions of the Plan within thirty (30) days following the
effective date of the Change in Control. 

 

8.   Recapitalization.  Subject to Section 4.2 of the Plan, in the event that
there is any change in corporate capitalization, such as a stock split, or a
corporate transaction, such as any merger, consolidation, separation including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code 368) or any partial or complete liquidation of the Company,
such adjustment shall be made in the number and class and/or price of the
Company’s Shares subject to this Award, as may be determined to be appropriate
and equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Performance Units
subject to this Award shall always be a whole number.

 

9.   Tax Withholding.  The Committee shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Award.  In satisfaction of such
requirements, subject to the approval of the Committee, the Participant may
elect, within an election period specified by the Company, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from the payment of the Award: (a) Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be withheld on the transaction (“Withholding Amount”) from that portion of the
Award that is payable in Shares, if any; and/or (b) cash equal to the
Withholding Amount from that portion of the Award that is payable in cash, if
any; or (c) a combination of (a) and (b).  All such elections shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

10.  Clawback.  Any payouts will be subject to recovery if it is determined that
the Participant personally and knowingly engaged in practices that materially
contributed to the circumstances that led to the restatement of the Company’s
financial statements. 

 

11.  Nontransferability.  This Agreement as well as the rights granted
thereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. 

 

12.  Administration. 

 

(a)   This Award and the rights of the Participant hereunder are subject to all
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. 

 

(b)   If there is any inconsistency between the terms of this Award and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. 

 

13.  Miscellaneous

 

(a)   This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate his or her employment at any time.

 

(b)   The Committee and/or the Company’s Board of Directors may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect the
Participant’s rights under this Agreement without the Participant’s written
consent.

 

(c)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(d)   To the extent not preempted by Federal law, this Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.

 

 



--------------------------------------------------------------------------------